Citation Nr: 1446181	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression.

2.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder.

3.  Entitlement to service connection for chronic fatigue.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active naval service from September 1966 to June 1970.  He also served in the Navy Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Board remanded this case in December 2012 for additional development.  

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay; however, another remand of the claims on appeal is necessary to ensure the Veteran receives every possible consideration.  VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While VA examinations were obtained in December 2013, they are inadequate.

A.  Acquired psychiatric disorder.

The December 2013 VA psychiatric examiner provided diagnoses based on the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V), and not the fourth edition (DSM-IV).  While 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45,093, 45,094-,096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  As the Veteran's claim was initially certified to the Board in November 2012, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies and any provided diagnosis must use the DSM-IV.  See November 2012 Notice of Certification.  

B.  Sleep apnea.

The December 2013 VA sleep apnea examiner's rationale was based in part on the results of a June 2004 sleep study, which the December 2013 VA sleep apnea examiner determined did not meet the criteria for sleep apnea.  However, as the December 2013 VA sleep apnea examiner went on to describe the Veteran's symptoms as "possible sleep apnea," private physician Dr. Reyes found the sleep study abnormal, private physician Dr. Garred noted that the architecture of the Veteran's oropharynx would predispose him to sleep apnea, and no sleep study was performed after the Veteran's July 2009 claim was filed, it is unclear whether he has had a diagnosis of sleep apnea since filing his July 2009 claim.  See February 2006 Dr. Reyes Letter; December 2008 Dr. Garred Treatment Records; December 2013 VA Sleep Apnea Examination.

C.  Chronic fatigue.

The December 2013 VA sleep apnea examiner determined that the Veteran did not have a current diagnosis of chronic fatigue.  However, as the December 2013 VA sleep apnea examiner also noted a diagnosis of fatigue in an August 2012 VA Problem List and the December 2013 VA psychiatric examiner determined records from Creighton Medical Center indicated the Veteran had chronic fatigue, beginning in 2002, it is unclear whether the Veteran has had a diagnosis of chronic fatigue since filing his July 2009 claim.  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, Mercy Medical Center, Burgess Health Center, Creighton University Medical Center (including St. Joseph's Hospital and The Cardiac Center), Dr. Garred, and Winnebago Indian Health Services dated since January 2010.  Please also ask the Veteran to identify and provide a release for any treatment he received at Marian.  See December 2008 Dr. Garred Treatment Records (noting that the Veteran reported seeing someone at Marian).

2. Make efforts to determine the Veteran's likelihood of asbestos exposure in service.  See March 2009 Email (reporting asbestos exposure during renovations on the U.S.S. Kearsage while it was in dry dock).  Please provide a memorandum with the determination and associate it with the claims file.  

3. Then, schedule the Veteran for a VA examination regarding the nature and etiology of any sleep apnea or chronic fatigue.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in VBMS or Virtual VA that is not already of record.  The examiner should review the claims file and this Remand and perform any indicated studies.  

Regarding any sleep apnea or other sleep impairment, the examiner MUST provide an opinion regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any sleep apnea or other sleep impairment present at any point after July 7, 2009, was incurred in service or is etiologically related to an in-service injury, event, or disease.

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any sleep apnea or other sleep impairment present at any point after July 7, 2009, was proximately due to or, alternatively, aggravated beyond its natural progression by service-connected disability.

The opinions must consider all pertinent medical history, including reports of symptoms in service and since service.  See February 2008, Mary 2008, May 2009, and July 2009 Statements.  

The examiner MUST consider the following:  
(i) February 2006 Dr. Reyes Letter (finding the June 2004 sleep study abnormal and recommending referral to a sleep breathing specialist); 
(ii) December 2008 Dr. Garred Treatment Records (noting that the architecture of the Veteran's oropharynx would predispose him to sleep apnea);
(iii) any confirmed asbestos exposure.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If medical literature is used, please provide a citation.

Regarding any chronic fatigue, the examiner MUST provide an opinion regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any chronic fatigue present at any point after July 7, 2009, was incurred in service or is etiologically related to an in-service injury, event, or disease.

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any chronic fatigue present at any point after July 7, 2009, was proximately due to or, alternatively, aggravated beyond its natural progression by service-connected disability.

The opinions must consider all pertinent medical history, including reports of symptoms in service and since service.  See February 2008, Mary 2008, May 2009, and July 2009 Statements.

The examiner MUST consider the following:  
(i) August 2012 VA Problem List (containing a diagnosis of fatigue); 
(ii) December 2013 VA Psychiatric Examination (determining that Creighton Medical Center records indicated the Veteran had chronic fatigue, beginning in 2002).

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If medical literature is used, please provide a citation.

4. Then, obtain an addendum opinion from the December 2013 VA psychiatric examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any acquired psychiatric disorder.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in VBMS or Virtual VA that is not already of record.  The examiner should review the claims file and provide an opinion, based on evidence in the record, regarding:  

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder present at any point after February 7, 2008, diagnosed using the DSM-IV, was incurred in service or is etiologically related to an in-service injury, event, or disease.

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder present at any point after February 7, 2008, was proximately due to or, alternatively, aggravated beyond its natural progression by service-connected disability.

The opinions must consider all pertinent medical history, including reports of symptoms in service and since service and reports that dealing with chronic illness is a contributing factor to his depression.  See February 2008, Mary 2008, May 2009, and July 2009 Statements.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If medical literature is used, please provide a citation.

5. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


